      Case 1:20-cv-00119 Document 4 Filed on 08/24/20 in TXSD Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

                                                 §
JOSE GARCIA                                      §
      Plaintiffs                                 §
                                                 §
vs.                                              §        CIVIL ACTION NO. 1:20-CV-00119
                                                 §
CARIBBEAN SUN AIRLINES, INC.,                    §
D/B/A WORLD ATLANTIC AIRLINES                    §
      Defendants                                 §
                                                 §       JURY DEMANDED




                PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES


       TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR

THE SOUTHERN DISTRICT OF TEXAS:

       NOW COMES Plaintiff, Samantha Pizana in the above entitled and numbered cause,

certifies that the following listed persons have an interest in the outcome of this case:

       1. The full name of every party represented by me is:

           Jose Garcia

           Attorneys for Plaintiffs

               LAWRENCE LAW FIRM
               LARRY W. LAWRENCE, JR.
               State Bar No. 00794145
               Federal Id. No. 21827
               lawrencefirm@aol.com
               MICHAEL LAWRENCE
               State Bar. No. 24055826
               Federal Id. No. 705429
               lawrencefirm@gmail.com
               CELESTE GUERRA
               State Bar. No. 00795395
Case 1:20-cv-00119 Document 4 Filed on 08/24/20 in TXSD Page 2 of 4




       Federal Id. No. 29235
       Celesteguerralaw2017@gmail.com
       3112 Windsor Rd., Suite A234
       Austin, Texas 78703
       (956) 994-0057
       (800) 507-4152 - FAX

2. Defendant, Caribbean Sun Airlines, Inc. d/b/a World Atlantic Airlines


3. Attorneys for Defendant Caribbean Sun Airlines, Inc. d/b/a World Atlantic Airlines

Eduardo G. Garza
edde@esparzagarza.com
Roman “Dino” Esparza
dino@esparzagarza.com
ESPARZA & GARZA, L.L.P.
964 E. Los Ebanos Blvd.
Brownsville, Texas 78520
956-547-7775 – Tel.
956-547-7773 – Fax

and

Telly Andrews
Robert A. Bruan
John M. Frawley
KMA ZUCKERT LLC
200 West Madison Street, 16th Floor
Chicago, Illinois 60606
tandrews@kmazuckert.com
rbraun@kmazuckert.com
jfrawley@kmazuckert.com
(312) 345-3000 – Tel.
(312) 345-3119 - Fax


       Plaintiff reserves the right to supplement.




                                               Respectfully submitted,

                                               LAWRENCE LAW FIRM
                                               3112 Windsor Rd., Suite A234
                                               Austin, Texas 78703
      Case 1:20-cv-00119 Document 4 Filed on 08/24/20 in TXSD Page 3 of 4




                                                   (956) 994-0057
                                                   (800) 507-4152 - FAX


                                                   By: /s/ Larry W. Lawrence, Jr.

                                                   LARRY W. LAWRENCE, JR.
                                                   State Bar No. 00794145
                                                   Federal Id. No. 21827
                                                   MICHAEL LAWRENCE
                                                   State Bar. No. 24055826
                                                   Federal Id. No. 705429
                                                   CELESTE GUERRA
                                                   State Bar. No. 00795395
                                                   Federal Id. No. 29235
                                                   Celesteguerralaw2017@gmail.com

                                                   ATTORNEYS FOR PLAINTIFF
                                                   E-Mail: lawrencefirm@aol.com
                                                   E-Mail: lawrencefirm@gmail.com

                                                   ATTORNEYS IN CHARGE FOR
                                                   PLAINTIFF




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY, that a true and correct copy of the above and foregoing document
was forwarded via the Court’s ECF system, certified mail, return receipt requested and/or E-Mail
to all known counsel of record on this 24th Day of August, 2020 as follows:

       Eduardo G. Garza
       edde@esparzagarza.com
       Roman “Dino” Esparza
       dino@esparzagarza.com
       ESPARZA & GARZA, L.L.P.
       964 E. Los Ebanos Blvd.
       Brownsville, Texas 78520
       956-547-7775 – Tel.
       956-547-7773 – Fax

       and

       Telly Andrews
Case 1:20-cv-00119 Document 4 Filed on 08/24/20 in TXSD Page 4 of 4




Robert A. Bruan
John M. Frawley
KMA ZUCKERT LLC
200 West Madison Street, 16th Floor
Chicago, Illinois 60606
tandrews@kmazuckert.com
rbraun@kmazuckert.com
jfrawley@kmazuckert.com
(312) 345-3000 – Tel.
(312) 345-3119 - Fax


                                      /s/ Larry W. Lawrence, Jr.
                                      Larry W. Lawrence, Jr.
                                      Michael A. Lawrence
